Name: 95/431/EC: Commission Decision of 16 October 1995 amending Commission Decision 89/540/EEC on the organization of a temporary experiment on the marketing of seeds and propagating material
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  consumption;  agricultural policy;  means of agricultural production;  marketing
 Date Published: 1995-10-25

 Avis juridique important|31995D043195/431/EC: Commission Decision of 16 October 1995 amending Commission Decision 89/540/EEC on the organization of a temporary experiment on the marketing of seeds and propagating material Official Journal L 255 , 25/10/1995 P. 0025 - 0026COMMISSION DECISION of 16 October 1995 amending Commission Decision 89/540/EEC on the organization of a temporary experiment on the marketing of seeds and propagating material (95/431/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 13 (a) thereof, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 13 (a) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 13 (a) thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (4), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 (a) thereof, Whereas Commission Decision 89/540/EEC (5) established a temporary experiment at Community level with the aim of assessing whether unofficial field inspections could ensure simplification of the procedures for official seed certification required under Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC without a significant decrease in the quality of the seed; Whereas in the light of experience gained in the course of the experiment, which lasts until 30 June 1996, it has become apparent that it is desirable to amend the said Decision to ensure that proper conclusions may be drawn from the results of the experiment; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Article 2 (g) of Decision 89/540/EEC is replaced by the following: '(g) (i) Member States may provide for official laboratory seed testing for varietal identity and purity through morphological, physiological or biochemical identification in appropriate cases, in so far as the results of the said laboratory tests are considered to give relevant additional information to the results of the post-control plots. (ii) For those species in respect of which Member States provide for such testing in conjunction with the official post-control plots under (e) above, the percentages of 10 % and 20 % referred to in paragraph (c) above shall be replaced by 5 % and 15 % respectively. (iii) Where negative results are obtained as a result of such testing, this shall normally disqualify from certification seed produced from that lot.` Article 2 The following indent is added after the last indent of Article 4 (3) of Decision 89/540/EEC: '- the results of the official laboratory seed testing carried out in accordance with Article 2 (g)`. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 October 1995. For the Commission Franz FISCHLER Member of the Commission